DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 12, could read “the portion of the plurality of teeth and the portion of the plurality of recesses”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is recites the limitation "at least a portion of the outer shell first region…at least a portion of the outer shell second region" in lines 5-6, renders the claim indefinite because it is unclear it is referring to “at least a portion of the first region of the outer shell… at least a portion of the second region of the outer shell?”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laperriere et al. (2018/0132556--Lap).

Regarding claim 1, Lap disclose an adjustable helmet (fig.1) comprising: a first shell (element 22 having an external and inner surfaces), the first shell including an external surface, an internal surface, and a tongue (fig.14 shows a protrusion at 45 having a first free end and an opposite second end), the tongue having a first end and a second end, the first or second end affixed to the first shell and the tongue extending away from the first shell, a portion of the tongue having a plurality of recesses (fig.14 having a plurality of recesses and row of protrusions to form teeth); a second shell (element 24 having an outer and inner surfaces), the second shell including an external surface and an internal surface, at least a portion of the internal surface having a plurality of teeth (par [0064] shows element 40 is a actuator 31 having a plurality of protrusions to engages with looking part 45/fig.14), the plurality of teeth being sized and configured to engage within a portion of the plurality of recesses; a locking mechanism (40, par [0064]), the locking mechanism being movable between an unlocked position (fig.4) that disengages the portion of the plurality of teeth from the portion of the plurality of recesses and allows the first and second shells to slide relative to each other, and a locked position (fig.3) that allows the a portion of the plurality of teeth and a portion of the plurality of recesses to engage and inhibits the first and second shells from sliding relative to each other (par [0064]); and an impact mitigation layer (15), at least a portion of the impact mitigation layer disposed on a portion of the first shell internal surface and a portion of the second shell internal surface (fig.53).

Regarding claims 2-3, Lap discloses the adjustable helmet of claim 1, wherein the impact mitigation layer comprises a plurality of laterally supported filament (LSF) structures (fig.73 shows layer 15 having a plurality of pad layers 330) coupled to at least one base membrane (fig.74 shows at least two of elements 348 attached together); wherein the plurality of LSF structures are spaced apart (fig.75 shows each element 348 structure space apart from one another), the LSF structures comprises a plurality of filaments (350) and a plurality of walls (fig.76 shows each elements 368/348 having walls), the plurality of walls extend between the plurality of filaments.
Regarding claim 4, Lap discloses the adjustable helmet of claim 1, wherein the adjustable helmet further comprises an inner shell (450, fig.53).
Regarding claims 5-6, Lap discloses wherein the adjustable helmet further comprises a supplemental layer (fig.73-76 shows layer 15 having a plurality of pad layers 330), the supplemental layer disposed onto an inner surface of the inner shell (fig.73); wherein the supplemental layer comprises a plurality of pod assemblies (fig.73-76 shows layer 15 having a plurality of pad layers 330/shells 344, fig.74-75).
Regarding claim 7, Lap discloses an adjustable helmet (fig.1) comprising: a first shell (element 22 having an external and inner surfaces); a second shell (element 24 having an outer and inner surfaces), the second shell being slidably attached to the first shell (par [0064]); and a locking mechanism (41), the locking mechanism comprises a plurality of recesses (fig.14 having a plurality of recesses and row of protrusions to form teeth are configured to engage with protrusions element on place 41, par [0064]), the plurality of recesses being disposed on a portion of the first or second shell, a plurality of teeth, the plurality of teeth disposed on a portion of the first or second shell, at least a portion of the plurality of teeth sized and configured to engage with a portion of the plurality of recesses, a clamp assembly (40), the clamp assembly being movable between an unlocked position that disengages the portion of the plurality of teeth from the portion of the plurality of recesses and allows the first and second shells to slide relative to each other, and a locked position that allows the portion of the plurality of teeth and the portion of the plurality of recesses to engage and inhibits the first and second shells from sliding relative to each other; and an impact mitigation layer, the impact mitigation layer (layer 15 fig.53) positioned adjacent to a portion of an inner surface of the first and second shells (fig.3-4, 39, par [0064]).
Regarding claim 8, Lap discloses the adjustable helmet of claim 7, wherein the adjustable helmet further comprises an inner shell (layer 450), the inner shell disposed on an inner surface of the impact mitigation layer (fig.53).
Regarding claim 9, Lap discloses the adjustable helmet of claim 7, wherein the adjustable helmet further comprises an inner shell (3302) and a supplemental layer (3303), the supplemental layer disposed onto an inner surface of the inner shell (fig.73, par [0182]).
Regarding claim 10, Lap discloses the adjustable helmet of claim 9, wherein the supplemental layer comprises a plurality of pod assemblies (fig.73-76 shows a plurality of pod assemblies 348).
Regarding claim 11, Lap discloses the adjustable helmet of claim 7, wherein the impact mitigation layer (15, fig.73-76) comprises a plurality of laterally supported filament (348, fig.75) (LSF) structures coupled to at least one base membrane (355, fig.76).
Regarding claim 12, Lap discloses wherein the plurality of LSF structures are spaced apart (fig.76 shows each element 355 structure space apart from one another), the LSF structures comprises a plurality of filaments (member 354(s), fig.76) and a plurality of walls (fig.76, each element 354 including walls and/or each pad 348 having a plurality of columns and walls), the plurality of walls extend between the plurality of filaments.

Regarding claim 13, Lap discloses an impact mitigation helmet (fig.1) comprising: an impact mitigation layer (15, fig.53); the impact mitigation layer having a first portion and a second portion (fig.1 shows the helmet having a front 22 and back 24 portions ); and an outer shell (12), the outer shell having a first region and a second region (fig.1 shows the helmet having a front 22 and back 24 portions ), at least a portion of the outer shell first region being in contact with the impact mitigation layer first portion (fig.1), the outer shell second region being in contact with the impact mitigation layer second portion (fig.1, each right, left portions of the front and rear portions of the helmet having layers 12, 15, 450, fig.1), at least a portion of the first region of the outer shell being offset from a portion of the second region of the outer shell (fig.1 shows the front portion 22 and back portion 24 offset from one another), at least a portion of the outer shell second region being independently and locally deflectable relative to at least a portion of the outer shell first region (fig.14-16 show the front portion 22 and back portion 24 independently from one another).  
Regarding claim 14, Lap discloses the adjustable helmet of claim 11, wherein the outer shell comprising a front shell and a back shell (22, 24).
Regarding claims 16, Lap discloses the adjustable helmet of claim 11, wherein the offset comprises one or more elongated openings (a portion of element 22 is being offset from a portion of element 24 and fig.14 shows element 45 disposed between two sides wings; the wings form a long opening structure); wherein the offset comprises one or more tabs (a portion of element 22 is being offset from a portion of element 24 and fig.14 shows element 45 disposed between two sides wings; the wings form a tab structure).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laperriere et al. (2018/0132556--Lap).
Regarding claim 15, Lap discloses the adjustable helmet of claim 11, wherein the impact mitigation layer first portion is a foam pad (par [0067]) and fig.73-76 show layer 15 having a plurality of pad layers 330 and fig.73-84 show each pad element/layer having different structure shapes and par [0094] shows the inner part 67 and the outer part 66 of the shock absorber 65 have different shapes or polygonal shape); But Lap does not explicitly disclose the impact mitigation layer of the second portion are a polygonal laterally supported filament structure.   However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have formed the impact mitigation layer of the second portion are a polygonal laterally supported filament structure in order to facilitate attachment and securement of the helmet, such modification would have involved a mere change in shape of the component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of un expected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732